 514DECISIONS OF THENATIONALLABOR RELATIONS BOARDKano Trucking Service,Ltd.andInternational Long-shoremen's and Warehousemen'sUnion, Local142, Petitioner.Case 37-RC-2943June 15, 1989DECISION AND ORDDERBY MEMBERS JOHANSEN,CRACRAFT, ANDHIGGINSThe National Labor Relations Board, by a three-member panel,has considered exceptions to theActing Regional Director'sReport on Objectionsto an election conducted on September 16, 1988, Ipursuant to a Stipulation upon Consent ElectionAgreement. The tally of ballots shows 15 for and 0against the Petitioner,with 1 challenged ballot, aninsufficient number to affect the results.The Board has reviewed the record in light ofthe exceptions and briefs,and for the reasons thatfollow, does not adopt the Acting Regional Direc-tor's recommendation.On September 23, the Employer timely filed ob-jections to conduct affecting the results of the elec-tion. In a letter dated September 23, the Subre-gional Office informed the Employer of its obliga-tion to furnish timely evidence in support of its ob-jections.The deadline for submission of the evi-dence was the close of business (4:30 p.m.), Friday,September30.Norequest for additional time tosubmit evidence was made.On Monday,October3, the Employer's evidence in support of its objec-tions was received in the SubregionalOffice.The Employerwas givenan opportunity toshow circumstances warranting an extension of thedeadline.The Employer did submit information.Thereafter, on October28, 1988,theActing Re-gionalDirector issued his Report on Objectionsrecommending that,as evidence in support of ob-jections was not timely received and no special cir-cumstances warranted extending the deadline, theobjectionsbe dismissed.The Employer filed three exceptions to theReport on Objections. The Employer first exceptsto the finding that its evidence was not receiveduntilOctober 3. Next, the Employer excepts to thereport'sfailure to include information regardingwhen and under what circumstances the evidencewas received by the Subregional Office. Finally,the Employer excepts to the application of what itconsiders an improper legal standard for determin-ing if the Employer"made an honest attempt tosubstantially comply with. . .the requirements ofthe NLRB'sRules."1All dates herein refer to 1988 unless otherwise specified.The Union filed an answering brief in which itasserts that"substantial compliance with the rulesdoes not excuse the late filing by the Employer andthat the Board's rule must be enforced strictly anduniformly."The Employer contended that S.O.S. Express, amessenger service, was to deliver the evidence insupport of objections no later than 4:15 p.m. onSeptember30.The Employersubmitteda copy ofan invoice from S.O.S. Express that shows that theorder was delivered to the messenger service at3:14 p.m. on September 30. The order form showsthe correct address of the Subregional Office."RUSH" was stamped on the order, but wascrossed out.2 The Employer also submitted a writ-ten statementfrom themessenger,Eileen Adams,dated October 12. The statementsaidthat the des-tination for the order was "the U.S. Department ofLabor in theFederal Building."According to thestatement Adams arrived at the Federal Buildingabout 4:20 p.m.,went upstairs,and found the doorlocked.After knocking several times and not re-ceiving an answer she slipped the package underthe door.3The Acting Regional Director's report statesthat the Subregion's office was staffed until afterthe close of business on September 30, and that theEmployer's evidence was not received by the closeof business on that date. The Acting Regional Di-rector also stated that according to officials at theU.S. Department of Labor's office that agency didnot receive a package for the National Labor Rela-tions Board on September 30.The Acting Regional Director noted that in 1986revisions were made to the Board's Rules and Reg-ulations regarding the time periods in which to filedocuments with the Board.4He citedStar VideoEntertainmentL.P.5asholding that the new timeperiods would be strictly applied. He then conclud-ed that the Employer had presented"no specialcircumstances.. .which would warrant an exten-sionof the deadline."InNorth Star Steel Co.,6the Board found a re-fusal to bargain despite an employer'scontentionthat the union's certification was invalid as the Re-gionalDirector had improperly rejected the em-ployer'sobjections to the election as untimely.There the Regional Office was three blocks fromthe employer's attorney's office, and the process2 However, there wasstillan"X" marked underneath a printed"Rush" on the form.3 The messenger mistakenly cites the date of these events as Friday,October 1, instead of Friday, September 304 See 51 Fed.Reg. 23744 (July 1, 1986)s 290 NLRB 1010 (1988).e 289 NLRB1188 (1988).295 NLRB No. 58 KANO TRUCKING SERVICE515server had received the objections at 3:10 p.m. onthe due date. The process server went to the Fed-eral Building in St.Paul,Minnesota,instead of theone in Minneapolis,Minnesota,where theRegionalOffice is located.By the time the process server re-turned to the correct address the Regional Officewas closed. The objections were received by theRegional Office at 8:25 a.m. on the following day.The Board found that the employer should havehighlighted theMinneapolis destination and thefailure to do so fell "short of the requirement thatthe objecting party take`every precaution neces-sary'to guarantee timely filing."7A distinction between this case andNorth Staristhat this case involves the filing of evidence in sup-port of objections whereasNorth Starinvolved thefiling of the objections themselves.This distinctionisvital because the Board'sRules and Regulationsdeal with the timely filing of the two in very dif-ferentways.First,the Rules provide that objec-tions to elections must be received before the closeof business on the last day for filing.However, evi-dence in support of the objections need only bepostmarked by the date before the due date to beconsidered as timely filed.8Second,a Regional Di-rector has discretion in determining whether addi-tional time will be allowed,and if so how muchadditional time, to file evidence in support of ob-jections.9Thus,the Board'sRules and Regulationsthat clearly state thatreceiptof objections by theclose of business on the due date is a necessity fortimely filing also indicate that evidence in supportof objections may be timely filed although receivedlaterthan the due date under particular circum-stances.107 289 NLRB at 11898 Sec 102.111(b) of the Board'sRules and Regulations, which dealswith the service and filing of papers,provides that:[T]he Board will accept as timely filed any document which is handdelivered to the Board on or before the due date or postmarked onthe day before(or earlier than)the due date,documents which arepostmarked on or after the due date are untimely:Provided,however,the following documents must be received on or before the close ofbusiness of the last day for filing-(1) Charges filed pursuant to section 10(b) of the Act .. .(2)Applications for awards and fees and other expenses under theEqual Access to Justice Act.(3) Objections to elections and revised tallies.(4) Petitions to revoke subpoenas(5) Petitions filed pursuant to section 9(c) of the Act.9 Sec. 102.69(a) of the Board'sRules and Regulations states that"[w]ithin 7 days after the filing of objections,or such additional time asthe Regional Director may allow, the party filing objections shall furnishto the Regional Director the evidence available to it to support the ob-jections."10Member Cracraft dissented inNorth Starand would have found,under circumstances similar to those presented in this case, that the re-spondent'sobjectionswere timely filed. A fortiori, she agrees that theEmployer'sevidence in support of objections should be accepted astimely filed here.InStar Video,which was cited in the Acting Re-gionalDirector'sReportOn Objections,the issuewas whether the evidence in support of objectionswas timely received.The Board found that it wasnot.Star Video,however,isdistinguishable fromthis case.InStar Videothe union failed to submitevidence in support of objections on the date due.The union's attorney stated that the day followingthe date due a Board agent granted the union anadditional 48 hours to submit specific evidence.Even with this extension,however,the union didnot submit the evidence until several days beyondthe extended deadline.Thus,itwas clear inStarVideothat the objecting party had not even at-tempted to comply substantially with the Rules' re-quirements.In this case,however,the Employer's attorneyengaged a messenger service" 1 hour and 15 min-utes before the SubregionalOfficewas supposed toclose on the date the evidence was due.There isno dispute regarding the Employer'scontentionthat the Subregional'sOffice is located approxi-mately a quarter of a mile from the Employer's at-torney's office and that the messenger's service wasinstructed to deliver the evidence by 4:15 p.m. TheEmployer justifiably believed that the correctly ad-dressed evidence would be timely received by theSubregionalOffice.12Given all the circumstances in this case,we willtreat the evidence in support of the Employer's ob-jections as timely received and we reverse theActing Regional Director'srecommendation thatthe Employer's objections be dismissed.1311 InDrum Lithographers,287 NLRB 22 (1987),the Board indicatedthat the objecting party should not have relied on the U.S.mail fortimely delivery of objections. The Board suggested that better methodsof assuring timely delivery were through express mail,a telegram, or per-sonal delivery.Here, the Employer employed a messenger service to de-liver the evidence,thus doing all it could to assure timely delivery.Member Cracraft adheres to herDrumdissent.12 The messenger stated that the destination for the package was the"U S. Department of Labor in the Federal Building"It cannot be ascer-tained from the record before its whether the messenger in fact deliveredthe package to the Department of Labor'sOffice,or whether she simplymade a misstatement Further,the messenger asserts that she attempted todeliver the evidence before the close of business but found the doorlockedThe Report on Objections lacks sufficient details of the Subre-gionalOffice'sclosing on September 30 and the circumstances underwhich the Employer's evidence was received by the Subregional Officeon October 3 (e.g., whether the evidence was under the Subreglonal Of-fice's door on the morning of October 3, or forwarded to the SubregionalOffice by the Department of Labor,or received in some other manner).Therefore,any doubts that remain due to this lack of detail in the Reporton Objections must be resolved in favor of the Employer.13We agree with our dissenting colleague that the Board's rules mustbe strictly applied.However,we also realize that strict application mustbe tempered with a recognition that in the process of filing documents aparty may encounter circumstances so outside of its control that it wouldbe unfair and unjust to apply the rule simply according to form. 516DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board does notadopt the Acting Regional Director's recommenda-tion that the Employer's objections be dismissed,and orders this matter be remanded to Region 20for further action consistent with this decision.MEMBERJOHANSEN,dissenting.Effective September 29, 1986, the Board reviseditsRules and Regulations regarding the time periodinwhich documents are to be filed. As noted inDrum Lithographers, lbefore the revisions, the Cir-cuit Court of Appeals for the District of Columbiahad been critical of the Board. That court hadstated that:If theBoard articulates its reasons for astrict rule that requires filings to be in hand onthe due date and announces that it will applythis rule uniformly or with specific stated ex-ceptions then this court would be obliged todefer to the Board's discretion and author-ity. . . .The presentsometimes-yes,some-times-no,sometimes-maybe policy of due datescannot, however, be squared with our obliga-tion to preclude arbitrary and capricious man-agement of the Board'smandate.2The Boardrevised its Rules regarding the timeperiod in which documents are to be filed, in partto address this criticism.3InDrum Lithographersthe Board made clear thatthe new Rules would be strictly applied to the re-ceipt of objections. InStar Video4the Board madeclear that it intended to apply the new Rules asstrictly to the receipt of evidence in support of ob-jections as to the receipt of the objections them-selves.287 NLRB 22 (1987).$NLRB v. Washington Star Ca,732 F.2d 974 (D.C. Cu-. 1974).s SeeDrumLithographers,supra.4 290 NLRB1010 (1988).In viewing this case in the light most favorableto the Employer, the Employer's evidence in sup-port of objections was not timely filed. The mes-senger's statement,submittedby theEmployer, in-dicates that the messenter arrived at the FederalBuilding only "about" 4:20 p.m., 10 minutes beforethe close of business, and further indicates that herdestinationwas the Departmentof Labor. Thisstatement by the messenger does not establish thatthe Employer's evidence in support of objectionsarrived at the NationalLaborRelations Board'soffice bythe deadline.As the Employer has failed to establish that itmet the deadline for submission of its evidence, theBoard must determine if the Employer's noncom-pliance should be excused. I find that it should notbe.Here, the Employer could have easily avoidedmissing the deadline. The evidence was given tothemessenger service only a little more than anhour before the deadline. The Employer couldhave either given the evidence to the messengerearlier in the day and then checked with the Subre-gional Office to ensure that it had been deliveredor delivered the evidence to the Subregional Officepersonally.5 The Employer did not take every pre-caution necessary to guarantee timely filing.Irealize thatmy position may be consideredstrict, at times even harsh. However, to obtain con-sistent results,the Rules must be strictly applied.The purpose is to provide a definitive standard fordetermining the timeliness of receipt of documents.Here,the majority is making an exception not spec-ified in the Rules and Regulations and is thus set-ting the stage for returning to the "sometimes-yes,sometimes-no,sometimes-maybe policy of duedates" that the revised Rules had eliminated.Iwould adopt the findings and recommendationsof the Acting Regional Director.3 SeeDrumLithographers,supra.